Exhibit 10.35(C)

AMENDMENT NO. 3 TO INVESTMENT AGREEMENT

THIS AMENDMENT NO. 3 TO INVESTMENT AGREEMENT (this “Amendment”) is entered into
as of November 8, 2018, by and among Roadrunner Transportation Systems, Inc., a
Delaware corporation (the “Company”), Elliott Associates, L.P., a Delaware
limited partnership, and Brockdale Investments LP, a Delaware limited
partnership (collectively, the “Purchasers”).

RECITALS

A.    The Company and the Purchasers are parties to that certain Investment
Agreement, dated as of March 1, 2018, as amended as of August 3, 2018, as
further amended as of September 19, 2018 (as in effect immediately prior to the
effectiveness of this Amendment, the “Existing Investment Agreement”).

B.    The Company and the Purchasers desire to amend the Existing Investment
Agreement in certain respects.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

Section 1.    Definitions. Except as otherwise provided in this Amendment,
capitalized terms used herein shall have the meanings attributed thereto in the
Existing Investment Agreement.

Section 2.    Amended Language to Existing Investment Agreement.

(a)    Section 5.16(a)(2) of the Existing Investment Agreement is hereby amended
and restated as follows:

(2)    by the Company or the Purchasers, upon written notice to the other party
given at any time on or after February 1, 2019; provided, however, that the
right to terminate this Agreement pursuant to this Section 5.16(a)(2) shall not
be available to any party whose material breach of any obligations under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of a Closing to occur on or prior to such date;

(b)    Section 5.16(b) of the Existing Investment Agreement is hereby amended
and restated as follows:

“(b)    If not already terminated pursuant to Section 5.16(a), this Agreement
shall automatically terminate upon the Rights Offering Effective Date (as
defined in the Sixth Amendment to Credit Agreement, dated November 8, 2018,
among the Company, certain subsidiaries of the Company, BMO Harris Bank, N.A.,
as Administrative Agent and as Lender, JPMorgan Chase Bank N.A., as a Lender and
Wells Fargo Bank, N.A., as a Lender).”

Section 3.    Reference to and Effect Upon the Existing Investment Agreement.

(a)    Except as specifically amended or waived above, the Existing Investment
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed.



--------------------------------------------------------------------------------

(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Purchasers under the
Existing Investment Agreement, nor constitute a waiver of any provision of the
Existing Investment Agreement, except as specifically set forth herein.

Section 4.    Miscellaneous. This Amendment may be executed in any number of
counterparts, and by different parties hereto on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same instrument. Delivery of a counterpart signature page by
facsimile transmission or by e-mail transmission of a portable document format
file (also known as a “PDF” file) shall be effective as delivery of a manually
executed counterpart signature page. Section headings used in this Amendment are
for reference only and shall not affect the construction of this Amendment.

Section 5.    GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF DELAWARE.

[The remainder of this page was intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

COMPANY:

 

ROADRUNNER TRANSPORTATION SYSTEMS, INC.

By:   /s/ Terence R. Rogers   Name:   Terence R. Rogers   Title:   Executive
Vice President and Chief Financial Officer

 

PURCHASERS:

 

ELLIOTT ASSOCIATES, L.P.

By:   Elliott Capital Advisors, L.P., its General Partner By:   Braxton
Associates, Inc., its General Partner By:   /s/ Elliot Greenberg   Name:  
Elliot Greenberg   Title:   Vice President

 

BROCKDALE INVESTMENTS LP By:   Middleton International Limited, its General
Partner By:   /s/ Elliot Greenberg   Name:   Elliot Greenberg   Title:   Vice
President

[Signature Page to Amendment No. 3]